Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 02, 2017

The Court of Appeals hereby passes the following order:

A17E0050. WALLOB HEBEL v. KATHERINE I. HERCZEG

      The Motion For Extension Of Time To File Application Of Discretionary
Appeal filed by Wallob Hebel is hereby GRANTED. Movant’s application for
discretionary appeal must be filed no later than June 6, 2017.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/02/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.